DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The claim recites further comprising: receiving from a second electrical switch, connected to the controller through at least one of a third wired signal line or a third wired power line, second information indicating a state change at the second electrical switch, the second electrical switch 
However there is no support in the specification for the claimed limitation.
At most the specification discloses the electrical switches, electrical outlets, and electrical companion devices of exemplary embodiments of the present invention are able to communicate together through the sending and receiving of electromagnetic signals or through the sending and receiving of signals via signal/power lines coupled to a central controller. The electrical switches, electrical outlets, and electrical companion devices can communicate together without utilizing any passive communication path between them. That is, the electrical switches, electrical outlets, and electrical companion devices that communicate through a controller can communicate together even through they are coupled to separate signal/power lines as depicted in FIG. 2e and FIG. 2f; and wireless electrical switches, electrical outlets, and electrical companion devices can communicate together even through they are coupled to separate power lines.
For the purpose of examination, the claim is read as disclosed in the specification indicated above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim recites further comprising: receiving from a second electrical switch, connected to the controller through at least one of a third wired signal line or a third wired power line, second information indicating a state change at the second electrical switch, the second electrical switch being different than the first electrical switch; determining, based on the received second information from the second electrical switch, at least one of one or more second electrical switches or one or more second electrical outlets connected to the controller through at least one of a fourth wired signal line or a fourth wired power line; and sending to the at least one of the one or more second electrical switches or the one or more second electrical outlets through the at least one of the fourth wired signal line or the fourth wired power line an action order to change a state pursuant to the second information indicating the state change at the second electrical switch.
However it’s unclear how based on the received second information from the second electrical switch, at least one of one or more second electrical switches or one or more second electrical 
For the purposes of examination the claim is read and understood as the limitation disclosed of paragraph 0100. 

Claim limitation “means for recited in claims 17-20” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims  1-10, 13-15, 17-19 and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conley III, (US 6,538,568)

Re Claims 1 and 17; Conley discloses a method and means for operation of a controller (10, Fig. 1), comprising: receiving from a first electrical switch (13), connected to the controller (10) through at least one of a first signal line (the bus connecting the controller to the switch) or a 
determining, based on the received information from the first electrical switch, at least one of one or more electrical switches or one or more electrical outlets (12) connected to the controller through at least one of a second wireless signal line  with the transceiver; and 
sending to the at least one of the one or more electrical switches or the one or more electrical outlets through the at least one of the second signal line or the second power line an action order to change a state pursuant to the information indicating the state change at the first electrical switch. (Col. 4 line 14-24).
Conley further disclosed that various changes in the details, steps and components that have been described may be made by those skilled in the art within the principles and scope of the invention herein illustrated and defined in the appended claims. For example, various kinds of components, memories, circuits, test methods, controllers, and radios could be used with equivalent results. 
Conley does not disclose that the second wireless signal line is wired.
However replacing the wireless communication devices with a wire was known and within the purview of one of the ordinary skill and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have replaced the wireless communication transceiver disclosed by Conley with a wired communication means motivated by the desire to provide a faster and more secure means of communication since it never is weighed down by unexpected or unnecessary traffic.

Re Claims 2 and 18; Conley discloses wherein the controller is configured to receive a programming indicating the at least one of the one or more electrical switches or the one or more electrical outlets that are responsive to the state change at the first electrical switch, the determining the at least one of one or more electrical switches or one or more electrical outlets being based on the received programming indicating the at least one of the one or more electrical switches or the one or more electrical outlets that are responsive to the state change at the first electrical switch, the programming allowing particular electrical switches of the one or more electrical switches and particular electrical outlets of the one or more electrical outlets that are to be responsive to the state change at the first electrical switch to be changed. (Col. 4 line 14-45).

Re Claim 3; Conley discloses wherein the controller is configured to receive a first programming indicating that the at least one of the one or more electrical switches or the one or more electrical outlets comprises a first electrical outlet, and the action order is sent to the first electrical outlet to change a state pursuant to the information indicating the state change at the first electrical switch. (Col. 4 line 14-45).

Re Claim 4; Conley discloses wherein the controller is configured to receive a second programming after receiving the first programming, the second programming indicating that the at least one of the one or more electrical switches or the one or more electrical outlets comprises a second electrical outlet different than the first electrical outlet, the method further comprising sending to the second electrical outlet a second action order to change a state pursuant to the information indicating the state change at the first electrical switch. (Col. 4 line 14-45, one or more lighting unit indicates a second lighting unit different from the first outlet which are 

Re Claim 5; Conley discloses wherein the controller is configured to receive a second programming after receiving the first programming, the second programming indicating that the at least one of the one or more electrical switches or the one or more electrical outlets comprises a second electrical switch different than the first electrical switch, the method further comprising sending to the second electrical switch a second action order to change a state pursuant to the information indicating the state change at the first electrical switch. (Col. 4 line 14-45, one or more lighting unit indicates a second lighting unit different from the first outlet which are individually controlled. Furthermore individually controlling the outlets indicates that a second programming after the first programming is received. ).


Re Claim 6; Conley discloses wherein the controller is configured to receive a first programming indicating that the at least one of the one or more electrical switches or the one or more electrical outlets comprises a second electrical switch, and the action order is sent to the second electrical switch to change a state pursuant to the information indicating the state change at the first electrical switch. (Col. 4 line 14-45, one or more lighting unit indicates a second lighting unit different from the first outlet which are individually controlled. Furthermore individually controlling the outlets indicates that a second programming after the first programming is received. ).

Re Claim 7; Conley discloses wherein the controller is configured to receive a second programming after receiving the first programming, the second programming indicating that the at least one of the one or more electrical switches or the one or more electrical outlets comprises a first electrical outlet, the method further comprising sending to the first electrical outlet a second action order to change a state pursuant to the information indicating the state change at the first electrical switch.(Col. 4 line 25-45, testing, turning the lamp on and off. etc.).

Re Claim 8; Conley discloses wherein the controller is configured to receive a second programming after receiving the first programming, the second programming indicating that the at least one of the one or more electrical switches or the one or more electrical outlets comprises a third electrical switch different than the first and second electrical switches, the method further comprising sending to the third electrical switch a second action order to change a state pursuant to the information indicating the state change at the first electrical switch. (Col. 4 line 14-45, one or more lighting unit indicates a third lighting unit different from the first outlet which are individually controlled. Furthermore individually controlling the outlets indicates that a second programming after the first programming is received. )


Re Claim 9; Conley discloses wherein the information indicating the state change at the first electrical switch is received from the first electrical switch through the first wired power line suppling power to the first electrical switch and the action order is sent to the at least one of the one or more electrical switches or the one or more electrical outlets on the second wired power 

Re Claim 10; Conley discloses wherein the information indicating the state change at the first electrical switch is received from the first electrical switch through the first wired signal line and the action order is sent to the at least one of the one or more electrical switches or the one or more electrical outlets on the second wired signal lines coupled to the at least one of the one or more electrical switches or the one or more electrical outlets, the first wired signal line and the second wired signal line being dedicated for communication between the controller and the first electrical switch and the at least one of the one or more electrical switches or the one or more electrical outlets. (Col. 4 line 14-45)

Re Claims 13 and 17; Conley discloses a controller 10, comprising: a memory (20); and at least one processor (10a) coupled to the memory and configured to: 
receive from a first electrical switch (13), connected to the controller through at least one of a first signal line (13a) or a first power line, information indicating a state change at the first electrical switch; (Fig. 1, Fig. 2 disclosing the detail of the controller  and Col. 4 line 47-54 disclosing the function of the controller.)
determine, based on the received information from the first electrical switch, at least one of one or more electrical switches or one or more electrical outlets (12) connected to the controller through at least one of a second signal line (transceiver ) or a second power line; and 
send to the at least one of the one or more electrical switches or the one or more electrical outlets through the at least one of the second signal line or the second power line an action order to 
Conley further disclosed that Various changes in the details, steps and components that have been described may be made by those skilled in the art within the principles and scope of the invention herein illustrated and defined in the appended claims. For example, various kinds of components, memories, circuits, test methods, controllers, and radios could be used with equivalent results. 
Conley does not disclose that the second wireless signal line is wired.
However replacing the wireless communication devices with a wire was known and within the purview of one of the ordinary skill and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have replaced the wireless communication transceiver disclosed by Conley with a wired communication means motivated by the desire to provide a faster and more secure means of communication since it never is weighed down by unexpected or unnecessary traffic.


Re Claims 14 and 18; Conley discloses wherein the at least one processor is configured to receive a programming indicating the at least one of the one or more electrical switches or the one or more electrical outlets that are responsive to the state change at the first electrical switch, the at least one processor is configured to determine the at least one of one or more electrical switches or one or more electrical outlets based on the received programming indicating the at least one of the one or more electrical switches or the one or more electrical outlets that are responsive to the state change at the first electrical switch, the programming allowing particular 

Re Claims 15 and 19; Conley discloses wherein the information indicating the state change at the first electrical switch is received from the first electrical switch through the first wired power line suppling power to the first electrical switch and the action order is sent to the at least one of the one or more electrical switches or the one or more electrical outlets on the second wired power line supplying power to the at least one of the one or more electrical switches or the one or more electrical outlets, or through the first  wired signal line coupled to the first electrical switch and the action order is sent to the at least one of the one or more electrical switches or the one or more electrical outlets on the second wired signal line, where the first wired signal line and the second wired signal line are dedicated for communication between the controller and the first electrical switch and the at least one of the one or more electrical switches or the one or more electrical outlets.(Fig. 1, Col. 4 line 14-45)

Re Claim 19; Conley discloses wherein the information indicating the state change at the first electrical switch is received wirelessly through wireless communication from the first electrical switch and the action order is sent wirelessly through wireless communication to the at least one of the one or more electrical switches or the one or more electrical outlets. (Fig. 1, the transceiver. Also see Col. 5 line 26-40)

Re Claim 21; Conley disclosure has been discussed above. 

However it would have been obvious to one of the ordinary skill in the art at the time of the invention to have used the first signal line and the second signal line as the same signal line in order to in order to communicate effectively between the loads and the controller. 

Re Claim 22; Conley discloses wherein the first signal line (wired) and the second signal line (wireless) are different signal lines, and the first power line and the second power line are different power lines. (Fig. 1)

Re Claim 23; Conley discloses A central control unit schedules tests for each of the emergency lights, remotely initiates the tests, monitors the test results, stores test reports, and notifies an operator of failures and also discloses both the central control unit and the emergency lighting units include radio transceivers which permit communications between the units.(Col. 4 lines  15-45)

Re Claim 24; Conley discloses wherein the controller is configured to receive the information from the first electrical switch and to send the action order to the one or more electrical switches or the one or more electrical outlets via the first wired power line and the second wired power line, respectively, or via the first wired signal line and the second wired signal line, respectively, located within one or more walls of a structure. (Col. 4 lines 15-45)



Claims 12, 16, 20  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conley in view of Rodgers et al. (US 2005/0116814)

Re Claims 12, 16 and 20; Conley discloses a controller as discussed above.
Conley does not disclose the location of the controller as wherein the controller is configured to be installed in a main circuit breaker panel of a housing structure.
However Rodgers discloses wherein the controller is configured to be installed in a main circuit breaker panel of a housing structure. (Fig. 5).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention to have located the controller within the main circuit breaker in order to effectively control the outlets since all the outlets or the switch terminates with the main circuit breaker and also prevent additional cables to be run. Thus make the system plug and play. 



Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive. 

Applicant argues Conley does not disclose "sending to the at least one of the one or more electrical switches or the one or more electrical outlets through the at least one of the second 
However examiner respectfully disagree. Granted Conley discloses sending a wireless signal between the one or more electrical switches or outlet, Conley also disclosed that modification could be done to improve the devices. Furthermore, one of the ordinary skill is capable of replacing the transceiver with a wire.
Regarding claim 23 applicant argues that the Conley does not teach the limitation of claim 23.
However the examiner respectfully disagree. The limitation of claim 23 is not supported by the application specification and the version of which is supported is disclosed by Conley as disclosed in the rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL KESSIE/
04/02/2021
Primary Examiner, Art Unit 2836